Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a thermally expandable composition.
Group II, claim(s) 8-13, drawn to a baffle or reinforcement element.
Group III, claim(s) 14, 15, drawn to a method of sealing/reinforcing a cavity with a baffle element.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Choose one polymer (e.g. from p.5 ln 10-31) and one free radical initiator (e.g. from p.8 ln 10-30).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016097365 by Bordeanu et al, represented herein by US 20170342230. Bordeanu describes a thermally expandable composition comprising polymers including thermoplastics and acrylates (paragraph 70, 72-75), a free-radical initiator (e.g. peroxide paragraph 69-70, 87), a blowing agent (paragraph 27) and a sulfonate salt surfactant (paragraph 88). 
During a telephone conversation with Tiffany Adigwe on 5/6/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and the species of polymer ethylene vinyl acetate and the species of initiator organic peroxide.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140131910 by Kohlstrung et al in view of WO 2016097365 by Bordeanu et al, represented herein by US 20170342230.
Kohlstrung describes thermally hardenable preparations.
Regarding claim 1, Kohlstrung describes thermally expandable preparations (abstract) comprising a peroxide-crosslinkable polymer, preferably ethylene vinyl acetate (instant (a); paragraph 25) an acrylate (instant (b); paragraph 32), a free-radical initiator of organic peroxide (instant (c); paragraph 41), a blowing agent (instant (d); paragraph 50), and generally optional auxiliaries and additives (paragraph 72). Kohlstrung is silent as to the specific instant (e) sulfonate salt surfactant. 
Bordeanu describes a thermally expandable thermoplastic composition.
Bordeanu also describes ethylene vinyl acetate foam (paragraph 75). Bordeanu describes foam stabilizers including sodium sec-alkanesulfonate (paragraph 88) and states that foam stabilizers help maintain the stability of gas bubbles in the foam which protects the foam from collapsing until the thermoplastic material is cured or solidified enough to maintain the cellular structure (paragraph 87). Thus it would be obvious to one of ordinary skill to use the sodium sec-alkanesulfonate of Bordeanu in the ethylene vinyl acetate foam of Kohlstrung in order to stabilize the gas bubbles of the foam. 

Regarding claim 2, Kohlstrung describes organic peroxides (paragraph 41).

Regarding claim 3, Kohlstrung describes the mass ratio of peroxide initiator to acrylate is at least 1:3, i.e. 0.33 or less in the instant terms (paragraph 16, 48). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kohlstrung describes values overlapping with the claimed range.

Regarding claim 4, Bordeanu describes for example sodium sec-alkanesulfonate (paragraph 88). 

Regarding claim 5, Bordeanu describes 0.1-3 wt% (paragraph 89). 

Regarding claim 6, Kohlstrung describes 0.2-1.1% peroxide (paragraph 47). 

Regarding claim 7, Kohlstrung describes 0.2-2.5 wt% acrylate (paragraph 40). 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016005536 by Frick represented herein by US 20170204238 in view of WO 2016097365 by Bordeanu et al, represented herein by US 20170342230.
Frick describes an acoustical foam.
Regarding claim 1, Frick describes a thermally expandable composition (abstract) comprising a polymer of ethylene vinyl acetate (instant (a); paragraph 27), an acrylate (instant (b); paragraph 28), an organic peroxide free-radical initiator (instant (c); paragraph 37), a blowing agent (instant (d); paragraph 43), and stabilizers and surface-active agents in general (paragraph 59, 62) although Frick is silent as to the specific instantly claimed (e) sulfonate salt surfactant. 
Bordeanu describes a thermally expandable thermoplastic composition.
Bordeanu also describes ethylene vinyl acetate foam (paragraph 75). Bordeanu describes foam stabilizers including sodium sec-alkanesulfonate (paragraph 88) and states that foam stabilizers help maintain the stability of gas bubbles in the foam which protects the foam from collapsing until the thermoplastic material is cured or solidified enough to maintain the cellular structure (paragraph 87). Thus it would be obvious to one of ordinary skill to use the sodium sec-alkanesulfonate of Bordeanu in the ethylene vinyl acetate foam of Frick in order to stabilize the gas bubbles of the foam. 

Regarding claim 2, Frick describes organic peroxide (paragraph 37). 

Regarding claim 3, Frick describes an equivalent ratio of peroxide to acrylate between 0.01 and 0.5 (paragraph 10, 41). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Frick describes values overlapping with the claimed range.
Regarding claim 4, Bordeanu describes for example sodium sec-alkanesulfonate (paragraph 88). 

Regarding claim 5, Bordeanu describes 0.1-3 wt% (paragraph 89). 

Regarding claim 6, Frick describes between 0.2-2.5 wt% peroxide (paragraph 35). 

Regarding claim 7, Frick describes between 1-2.5 wt% acrylate (paragraph 28). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766